PER CURIAM.
This is an appeal from a judgment in a personal injury case. Appellee concedes, and we find, that the jury verdict in this case failed to account for all of the damages suffered by Phillip Sharlow and Donna Sharlow, his wife. Therefore, we must reverse the judgment and remand this case for a new trial on damages. The question of liability was hotly contested and the inadequate verdict, coupled with the questions posed by the jurors during their deliberations, indicate that the jurors were confused about liability as well as about damages, and it is quite likely that they reached a compromise verdict on the issue of liability. Under these circumstances, justice requires a new trial on all issues. See Borges v. Jacobs, 483 So.2d 773 (Fla.3d DCA 1986); Timmy Woods Beverly Hills, Ltd. v. Greenwald, 475 So.2d 256 (Fla.3d DCA 1985); Gross v. Lee, 453 So.2d 495 (Fla. 1st DCA 1984).
REVERSED and REMANDED.
UPCHURCH, C.J., and DAUKSCH and ORFINGER, JJ., concur.